On the Merits.
There was a promise of sale, but no sale had been made. At the appointed time the plaintiff, Flournoy, who had bound himself to buy, was not satisfied with the title. The attorneys had not found the property unincumbered, nor the title legal.
The time fixed to pass the deed was as much in interest of the plaintiff as of the defendant. Had the person who proposed to buy bought under any other condition than that made part of said agreement, it would have in all. probability led to legal complications all careful men seek to avoid.
The agreement was clearly expressed. Substantially it was that Flournoy was to satisfy himself not later than the 5th of the following February of the legality of the title.
Learned counsel cite the law which lays down the rule that a contract is formed “as soon as what is proposed by one of the parties is accepted by the other” (Civ. Code 1798), and also cite a number of decisions which interpret the article.
*1032We have not found In this article or in the decisions in question authority for holding in the ease here that there was a completed contract.
There was an agreement with condition. In other words, the sale was to be made if the attorneys approved the title.
When the time came stipulated in the instrument, and the plaintiff declared that he was not satisfied with the title for reasons before mentioned, there was an end of the sale contemplated on the condition before mentioned. Piad the promise been a sale instead, then the vendor would have been bound in warranty, and he would have been bound to make good all that warranty requires.
It was not a sale, and the promise of sale with a condition, we infer, was made in order to allow the parties to examine into the title.
The promisor can scarcely be held bound, because within the stipulated time it became evident that the condition made part of the agreement could not be fulfilled. It was a condition which relieved him from the warranty that could arise in case of a sale, or in case he (the promisor) had bound himself expressly or impliedly to convey a complete title without examination.
Let us assume, for sake of illustration, that the parties had agreed that a sale would be passed should the notary before whom it was to be passed produce a certificate of non-mortgage within a stipulated time, and that it had become evident that no such certificate could be produced, the agreement would fall. The condition would be held binding.
The contract was not a promise to sell or a promise to buy, pure and simple. One party offered to sell provided the title was approved as before mentioned; the other promised to buy on the same condition. The latter could not insist upon the sale, for the attorneys did not succeed in finding a clear title within time stipulated.
The agreement was followed by a conditio sine qua non to which we cannot do less than give force and effect.
We repeat, promise to sell is, in effect, a sale. This is the rule when the promise is not accompanied by a conditional or binding clause, such as the one here.
It is therefore ordered, adjudged, and decreed that the judgment appealed from is affirmed.